Title: To John Adams from Benjamin Rush, 2 October 1810
From: Rush, Benjamin
To: Adams, John



My dear friend
Philada Octobr 2nd. 1810.

Hate on, & call upon all the pedagouges in Massachussets to assist you with their hatred of me, but and I will after all, continue to say, that it is folly and madness to spend four or five years in teaching boys the latin & greek languages.—
I admit a knowledge of the Hebrew to be useful to divines, also as much of the greek as will enable them to read the greek testament, but the latin is useless and even hurtful to young men in the manner in which it is now taught. We do not stand in need now of greek & Roman poets historians & Orators. Shakespear—Milton,—Thompson Pope—Hume, Robertson—Burke, Curran—Fenelon—Bourdeloue & a dozen others that might be named, more than fill their places. and Were every greek & latin book to be (the new testament excepted) consumed in a bonfire, the world would be the wiser & better for it. All of them that are good for any thing are translated into modern languages. Even their beauties and fine thoughts are to be met with in an improved state in modern books. A passion for what are called the Roman & greek Classicks may be compared to a passion for their Coins; they may are well en’o to amuse the idle & the rich in their closets, but they should have no Currency in the modern pursuits and business of mankind. The fate of Rome has been peculiar with respect to her empire. She once governed the World by her Arms,—Afterwards by her Religion,—and she now governs the most civilized part of it by her language. Her empire in all these instances is unjust is not less unjust in the last, than in the two former instances.
“Delenda—delenda est lingua Romana”  it soon follow the destruction of her Arms & her Religion should be the voice of reason—liberty & humanity in every part of the world.
Our election comes on next week. Both parties are active. Federal & democratic principles & measures are the ostensible objects of contention. But the true objects of strife, are, a “mercantile Bank,” by one party the former & “a mechanics bank” by the latter party. I have seen this spirit pervade & govern our elections ever since the establishment of the funding System, and hence I have been unable to give a vote for either party since that event, so inauspicious! to the morals & liberties of our country. Were I compose an epitaph for the latter it should be as follows.Here lie interedthe liberties of the United States.They were purchased with much treasure, and blood, and by uncommon exertions of talents & virtue They Their dissolution was brought on by the cheapness of Suffrage in some of the states, by the a funding system which begat banks, and lotteries, and land speculations, and by the removal of Congress to the city of Washington, a place so unfriendly to society, health, society, & instructing intercourse, and so calculated to foster party and malignant passions, that wise & good men considered a seat in it as a kind of banishment, in consequence of which the government fell into the hands of the young & ignorant, and needy part of the community, and hence the loss of the respect & obedience due to  Laws, and hence one of the causes of the downfal of the last and only free country in the world.
While writing the above, the venerable Chas: Thompson called to take a family dinner with me. He is now in his 81st year. He walks erect—is animated & full of anecdote in his conversation, and speaks of the affairs of his country & of the world as if he did not belong to either of them. He mentioned the name of your excellent lady with uncommon respect. On the characters & conduct of public men he was silent. While dining, he looked around him & said, he had supped in the room in which we sat 60 years ago with the Ed: Shippen the first owner of the house. How few men can say the same thing of meals in houses not their own?—My son Richard has in vain sought in our city for a copy of your son’s strictures upon Ames’ Works. Can you furnish him with one of them? He has read & admires them, and now wishes to possess them.ADieu! ever yours
Benjn RushPS: I have now a letter in my possession from Gen Lee, written immediately after the fall of Fort Washington in the year 1776, in which he says, “I pray you to exculpate me from having had any hand in that dirty business.” I will exculpate you with the same readiness that I did General Lee from having had any hand in the dirty business of the funding system, and in removing Congress to the city of Washington.—